DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/31/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 08/09/2021. As directed by the amendment: Claim 1 has been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-20 are presently pending in the application, claims 9-20 being withdrawn from consideration.

Response to Arguments
Applicant’s amendments and arguments have been fully considered. Upon further consideration, a new ground of rejection is made in view of Packman (US 6585698).
Applicant amended claim 1 to have a rotary knob that is rotated to select a function of injection and to set a dosing quantity; examiner uses Packman to teach a rotatable adjustable 
Applicant amended claim 1 to have a button that initiate and maintain injection of the medicament when pressed wherein the button is arranged on an end of the rotary knob. The button (switch 22) in Smith initiate injection; however, the button is not arranged on an end of the rotary knob. Examiner uses Packman to modify the position of the button be to arranged on (fixed/ disposed on) a proximal end of the rotatable knob (discussed more below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5690618); in view of Packman (US 6585698), Riley (US 5672155), and Chanoch (US 5827232).
Regarding Claim 1, Smith discloses an injector (electronic syringe (10); Fig.1) comprising: a motor (82; Fig.2A), whereby rotation of the motor causes a medicinal product to be expelled (When switch 18 (or 22) is depressed, electronic control system 46 activates motor 82 effecting rotation of lead screw 90 which advances lead nut 94, tube 98 and piston 102 in the forward direction. Piston 102 couples with plunger 78 and forces the plunger through ampoule 40 dispensing fluid through hollow shaft 62, out tip 66 thereby accomplishing the injection; column 6 (lines 63-67)- column 7 (lines 1-2)); a button (switch (22)), which is pressed to initiate and maintain the injection of the medicinal product (When switch 18 (or 22) is depressed, electronic control system 46 activates motor 82 effecting rotation of lead screw 90 which advances lead nut 94, tube 98 and piston 102 in the forward direction; column 6, lines 63-66); and a control component housing section (housing (14)) in which the motor (82), an encoder motor 82 is a Series 1016, miniature DC motor manufactured by MicroMo Electronics Inc. and includes a 64:1 10/1 gearhead and a Series HE encoder (not shown); column 4, lines 65-67), a processor (motor control circuit (130)), a transmission (lead nut (94)), and a threaded spindle (lead screw (90)) are arranged (all the components are located inside the housing (14) as seen in Fig.2A), the processor (130) being coupled to the motor (82) (the motor control circuit (130) is electrically coupled with motor (82), since the motor control circuit controls rotation of the motor) (Each incremental step of the counter is passed to a high current driver portion of the motor control circuit 130 which rotates motor 82 in micro-step increments; column 5, lines 33-36),  the button (22) such that the button are coupled to the motor via the processor (the switch (22) activates the electronic control system (46) that comprises the motor control circuit (130), so the motor control circuit (130) will couple the switch to the motor (82) as seen in Fig.4) (With reference to FIG. 4, electronic control system 46 comprises a battery charge interface (not shown), a voltage converter 122, a counter 126, a motor control circuit 130, a feedback control circuit 134 and a computer interface 138; column 5, lines 21-24), wherein the injector (10) is a pen-type injector (Housing 14 assumes the appearance and feel similar to that of a pen which provides the practitioner with an enhanced comfort level, thereby providing confident, steady and a precise degree of hand control; column 3, lines 29-32) and the control component housing section (14)  is arranged between the button and the injector along a longitudinal axis of the injector (the housing (14) forms the outer surface of the electronic .
Smith does not appear to disclose a rotary knob that is being rotated to select a function of the injector and sets a dosing quantity of the medicinal product for an injection and a button arranged on an end of the rotary knob wherein pressure applied to the button during the injection changes a speed of the motor and as such a speed of the injection. Smith also does not appear to disclose the rotary knob is coupled to the motor via the processor.
Packman teaches it was known in the art to have a rotatable adjusting knob (12) that is rotated to set a function of the injector (column 6, lines 28-43) and to set an injection dosage quantity (Adjusting knob 12 is then rotated away from the zero setting to set the desired dosage; column 5, lines 27-28). Packman further teaches a push button (24) that is fixed/ disposed on a proximal end of a rotatable knob (12) (Fig.1) (the location of the button in Smith is modified to be located on an end of the rotary knob). The rotatable knob of modified Smith can be coupled to the motor via the processor (motor control circuit) in Smith, since the dosage set by the rotatable knob is delivered via the motor (column 6 (lines 63-67) - column 7 (lines 1-2) in Smith) via the processor (column 6 (lines 33-36) in Smith).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Packman to have a rotary knob in order to control and set the delivery dose to prevent delivering more or less medicament to the target area.
Modified Smith does not appear to disclose a pressure applied to the button during injection changes the speed of the motor and speed of injection. However, Riley teaches it was known in the art to have a trigger (133; Fig.10) that changes speed of motor (71) when a pressure 
Chanoch discloses it was known in the art to have cap (17; Fig.1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Riley and Chanoch to have a button that changes speed of the motor when a pressure is applied during injection to have a better control of fluid flow and to have a cap in order to prevent any accidental delivery.
Regarding Claim 2, Smith as modified discloses the injector of claim 1, and further discloses wherein a continuous press of the button (22) is required to maintain the injection until completion of a dosage (When switch 18 is released, motor 82 stops and the injection is halted. Once switch 18 or 22 is depressed again, operation resumes and the injection continues; column 7, lines 2-5).
Regarding Claim 3, Smith as modified discloses the injector of claim 2, and further discloses wherein an interruption of the continuous press causes the injection to pause (When switch 18 is released, motor 82 stops and the injection is halted. Once switch 18 or 22 is depressed again, operation resumes and the injection continues; column 7, lines 2-5).
the injector of claim 2, and further discloses wherein the button further comprises a touch-sensitive surface operable to receive an input based on a touch-contact (switches 18,22 are clamshell, on/off, finger pressure sensitive switches that encircle housing 14 and are used to stop and start the operation of syringe 10; column 4, lines 3-5).
Regarding Claim 7, Smith as modified discloses the injector of claim 1, and further discloses wherein the injector is configured to be alternatively operated in a binary press mode, in which the button, when pressed a first time, initiates the injection, and when pressed a second subsequent time, stops the injection contact (switches 18,22 are clamshell, on/off, finger pressure sensitive switches that encircle housing 14 and are used to stop and start the operation of syringe 10; column 4, lines 3-5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5690618); in view of Packman (US 6585698), Riley (US 5672155), Chanoch (US 5827232), and Jurson (US 7806852).
Regarding Claim 5, Smith as modified discloses all of the limitations claim 2 above.
Smith does not appear to disclose the button further comprises a fingerprint sensor for an authentication for use of the injector.
Jurson teaches it was known in the art to have an actuation device (112; Fig.1) that consists of a fingerprint sensor/pushbutton (114) that authenticates the use of apparatus (FIG. 1 illustrates an example PCA-type apparatus 100 with a fingerprint sensor/pushbutton 114 for use in administering controlled doses of medication (e.g., analgesic) to an authenticated patient; column 4, lines 51-53) (to request a dosage of medication the patient depresses a button in the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Jurson to have a fingerprint sensor on the button to authenticate the use of the injection in order to secure the usage of the device and prevent any accidental delivery of the fluid by any unauthorized users.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5690618); in view of Packman (US 6585698), Riley (US 5672155), Chanoch (US 5827232), and Wenderow (US 2014/0039305).
Regarding Claim 6, Smith as modified discloses all of the limitations claim 2 above.
Smith does not appear to disclose the button further comprises a proximity sensor for detection of an object in proximity to the button.
Wenderow teaches it was known in the art to have a proximity sensor on a controller (40; Fig.2) that detects the movement of the user when adjacent to sensor (The proximity sensor transmits a "presence" signal to controller 40 when the proximity sensor detects the presence of a user’s hand adjacent the control; parag. [0065], lines 10-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Wenderow to have a proximity sensor that detects proximity of an object to the sensor in order to prevent accidental delivery when the user is not present.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5690618); in view of Packman (US 6585698), Riley (US 5672155), Chanoch (US 5827232), and Binier (US 2016/0303326).
Regarding Claim 8, Smith as modified discloses all of the limitations claim 1 above.
Smith does not appear to disclose a light ring positioned circumferential to the button, wherein the light ring is illuminated in a sequence of illumination to inform of a status of the injection.
Binier teaches it was known in the art to have ring-shaped indicating lamp located circumferential of the button (the ring- shaped indicating lamp is located on the connection sleeve (1211) that is located at the end of the adjusting knob (121)) (parags. [0041] and [0043]). The ring-shaped indicating lamp continue lighting during injection and blink when the injection is about to be complete (status of injection) (parag. [0043]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Binier to have a light ring in order to inform the status of injection to enhance the reminding function of injection (parag. [0043], first sentence).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783